oH 4 f
itis fog
HERS .
FP thy of * sable” 2008 between THE GOVERN:
OF THE REPUBLIC OF GHANA (hereinafter called “the Government”) ging
by ESTHER OBENG DAPPAH, the Minister of Lands, Forestry and#Mipk
(hereinafter called “the Minister") of the one part and NSUTA GOLD Mf
LTD having its registered address at Nsuta-Wassaw (hereinafter callfdJ
Company”) of the second part:

‘aa s

EES

ees
Ac

WHEREAS:

1, The Government is desirous of developing its mineral resources in
manner as will ensure that the maximum possible benefits accrue
nation from the exploitation of minerals.

[On 20" August 2001, the Government granted a mining lease i

Lease”) to Ghana Manganese Company Limited (“GMC”) to mine

mungunese, gold and other minerals for a term of thirty (30) years,

IIL GMC has, since the Mining Lease granted in 2001, mined only mangapese“?ttam,,. *
and has carried out gold exploration on the Concession, which indi .

high possibility of bankable gold ore reserves. -
f

IV. GMC subsequently incorporated Nsuta Gold Mining Lid, its subbidi
undertake further exploration and mine development of gold and! %
minerals, except manganese. :

Vv. On 6" November 2007, GMC assigned all its interest in the right to
gold and other minerals, except manganese to Nsuta Gold Mining
the residual term of twenty-four (24) years of the Mining Lease.

VI. On 20" November 2007, the Government, through the Minister, gfan}
consent to the assignment of GMC’s right to mine gold, diamdg
other minerals, except manganese under the Mining Lease the Compy

VII. The Government has agreed to grant the Company the residue term of {HS
Mining Lease on the terms and conditions hereinafter following:

NOW THIS AGREEMENT WITNESSETH THAT:
L GRANT OF MINING RIGHTS

(a) The Government hereby grants to the Company mining ri

ALL that piece of land described in the schedule hereto and

(b)

(c)

(d)

(e)

()

(2)

particularly delineated on the Plan attached and shown edged red

(hereinafter called “the Lease Area”) together with mines, beds,

seams, veins, channels and strata of gold, diamonds and other

materials lying and being within and under the surface for a term of
twenty-four (24) years from the date of this Agreement. Such term
shail be renewable from time to time in accordance with the

Minerals and Mining Act, 2006 (Act 703);

The Government hereby grants to the Company the exclusive rights

to work, develop and produce gold, diamond and other minerals;

except manganese in the Lease Area for the said term of twenty-four

(24) years (including, the processing, storing and transportation of

ore and materials together with the rights and powers reasonably

incidental thereto) subject to the provisions of this Agreement; - *

The Company shall not, however, conduct any operations in a sacred

area and shall not, without the prior consent in writing of the

Minister conduct any operations:

(i) __ within 50 yards of any building, instatlation, reservoir of dam,
public road, railway or area appropriated for railway;

(ii) in an area occupied by a market, burial ground cemetery or
Government office, or situated within a town or village or set
apart for, used, appropriated or dedicated to a public purpose,

The Company shall commence commercial production of gold and
other materials within two (2) years from the date of this Mining
Lease,
The Company shall conduct its operations in a manner consistent
with good commercial mining practices so as not to interfere
unreasonably with vegetation in the Lease Area or with the
customary tights and privileges of persons to farm, hunt and snare
game, gather firewood for domestic purposes or to collect snails.
The public shal! be permitted at their sole risk to use without charge,
any road constructed by the Company in the Lease Area, in a manner
consistent with good mining practices, safety and security, provided
that such.use docs-not unreasonably interfere with the operations of
the Company hereunder and provided also that such permission shall
nol extend to areds.enclosed for mining operations.

Nothing contathed in this Agreement shall be deemed to confer any

rights on the Company conflicting with provisions contained in the

Minerals and Mining Act, 2006 (Act 703) or to permit the Company

to dispense with the necessity of applying for and obtaining any

permit or authorization which the Company may be required by law
or regulation to obtain in respect of any work or activity proposed to
be carried out hereunder,

Ww

vv

GRANT OF RIGHTS TO THIRD PARTIES IN THE MINING AREA:

(a) Subject to satisfactory arrangements between the Government and

. the Company, the Government shall grant the first option to the
Company to work minerals other than gold and silver discovered in
the Lease Area,

{b) Failing such satisfactory arrangements berween the Government and
the Company, the Government reserves the right to grant licences to
third parties to prospect for or to enter into agreements for the
production of minerals other than gold and silver in the Lease Area,
provided that any such activity shall not unreasonably interfere with
the rights granted to the Company hereunder.

POWER OF GOVERNMENT TO EXCLUDE PARTS OF THE MINING

AREA:

(a) The Government may by reasonable notice in writing to the
Company exclude from the Lease Area, at any time and from time to
time, any part which may be required for any stated public purpose
whatsoever, provided that:

(i) The parts so excluded shall not have a surface area in the
aggregate greater than ten percent of the Lease Area,

(ii) Any parts of the Lease Area so excluded shall continue to
form part of the Lease Area subject to this Agreement except
that no mining operations shall be conducted on the parts so
excluded.

(iii) No part of the Lease Area shall be so excluded in respect of

ACRES hich the Company shall have given prior notice specifying

uch part is required for mining operations hereunder or
“y ich active operations have commenced or are in
aa hy Progrdss (such as digging, construction, installation or other

related to gold and silver mining) but, in liew thereof, a

{equal in area to any such part shall be excluded for such
public purposes; and
(iv) The Government shall not take to itself or grant to third
Parties the right to mine gold and silver from any part so
excludia. |
(b) The compiiny’ "Shan be relieved of all liabilities or obligations
hereunder “in. reigect of any part excluded under this paragraph
except liabilities o or obligations accrued prior to such exclusion.

WORK OBLIGATION:

The Company shall continuously operate in the Lease Area in accordance
with good mining practices until such time as the reserves or deposits may
be exhausted or the mine can no longer be economically worked or until
this Agreement expires, whichever shall be sooner.

CONDUCT OF OPERATIONS:

{a)

(b)

(c)

{d)

(c)

()

The Company shall conduct all of its operations hereunder with due
diligence, efficiency, safety and economy, in accordance with good
mining practices and in a proper and workmanlike manner,
observing sound technical and engineering principles using
appropriate modem and effective equipment, machinery, materials
and methods, and pay particular regard to conservation of resources,
reclamation of land and environmental protection generally.

The Company shall mine and extract ore in accordance with

paragraph 4(a) herein utilizing methods, which include dredging,

quarrying, pitting, trenching, stoping and shaft sinking in the Lease

Area,

The company shall maintain all equipment in good and sate

condition, normal wear and tear excluded, and shall keep all

excavated areas, shafts, pits and trenches in good and safe condition
and take all practical steps:-

(i) to prevent damage to adjoining farms and villages;

(ii) to avoid damage to trees, crops, buildings structures and other
property in the Lease Area; to the extent, however, that any
such damage is necessary or unavoidable, the Company shall
pay fair and reasonable compensation.

The Company shall fence off effectually from the adjoining lands,

all pits, shafis and other works made or used under the powers

hereof.

The company shall as far as is necessary or practicable provide and

maintain in good repair and condition roads, gates, stiles and fences

for the convenient occupation of the surface of the Lease Area,

The Company shall provide and maintain proper and sufficient

drains, culverts, arches and passageways for carrying off any waters

which shall arise or be produced or interrupted by any of the works
hereby authorized so that the drainage of the Lease Area may nol be
prevented or prejudiced.

NOTIFICATION OF DISCOVERY OF OTHER MINERALS:

{a)

The Company shall report forthwith to the Minister, the Chief
Executive of the Minerals Commission, the Chief Inspector of Mines
and the Director of Ghana Geological Survey, the discovery in the
Lease Area of any other mineral deposits apart from gold and silver
and the Company shall be given the first option to prospect further

and to work the said minerals, subject to satisfactory arrangements
between the Government and the Company.

(b) Failing any such satisfactory arrangements the Company shal! not
produce any minerals from the Lease Area other than gold and silver
except where they are unavoidably linked with the production of
gold and silver.

SAMPLES:

(a) The Company shail not during the currency of this agreement
remove, dispose of or destroy, except in analyses, any cores or
samples obtained from the Lease Area without the prior consent in
writing of the Head of Inspectorate Division of the Minerals
Commission.

(b) The Company shall provide the Director of Ghana Geological
Survey with such samples from the Lease Area as he may from time
to time reasonably request, and shall keep such samples as he may
be directed to do so by the Head of Inspectorate Division of the
Minerals Commission,

HEALTH, SAFETY AND ENVIRONMENTAL PROTECTION:

(a) The Company shalt comply with all such reasonable instructions as
may from time to time be given by the Head of Inspectorate Division
of the Minerals Commission for securing the health and safety of
persons engaged in or connected with the operations hereunder.

(b) The Company shall adopt all necessary and practical precautionary
measures to prevent undue pollution of rivers and other potable
water and to ensure that such pollution does not cause harm or
destruction to human or animal life or fresh water fish or vegetation,

POWER OF CHIEF INSPECTOR OF MINES TO EXECUTE CERTAIN

WORKS:

Ifthe Company shall at any time fail to comply with any provisions of this

Agreement or applicable law and such failure is likely, in the opinion of the

Head of Inspectorate Division of the Minerals Commission, to:

(i) endanger the health or safety of persons, or

(ii) endanger the environment, or

(iii) cause harm or destruction to potable water; or

(iv) result in damage to mining equipment or other structures or
installation;

the Head of Inspectorate Division of the Minerals Commission, shall after

giving the Company reasonable notice, éxecute any works which in his

opinion are necessary and practicable in the circumstances and the costs

and expenses of such works shall be borne by the Company.

oy

12,

13.

LIABILITY FOR DAMAGE OR INTURY AND INDEMNITY:

(a) Nothing in this Agreement shall exempt the Company from lability
for any damage, loss or injury caused to any person, property or
interest as a result of the exercise by the Company of any rights or

(b) The Company shall at all times indemnify the Government and its

EMPLOYMENT AND TRAINING:

(a) Citizens of Ghana shall be given preference for employment by the
Company in all phases of its operations hereunder to the maximum
possible extent, consistent with safety, efficiency and economy,

(b) Except with respect (o unskilled personnel, the Company may
employ non-Ghanaian personnel in the conduct of its operations
provided that the number of such non-Ghanaian personnel employed
shall not exceed the quota permitted by the Government.

(c) The Company shall provide appropriate programmes of instruction
and theoretical and practical taining to ensure the advancement,
development, improved skills and qualification of Ghanaian
employees in all categories of employment.

PREFERENCE FOR GHANAIAN GOODS AND SERVICES

In the conduct of its operations and in the purchase, construction and

installation of facilities, the Company shall give preference to:-

(a) materials and products made in Ghana, if such materials and
products are comparable or belter in Price, quality and delivery dates
than materials and products ftom foreign sources;

(b) service agencies located in Ghana owned by Ghanaian citizens or
companies organized pursuant to Ghanaian law, including but not
limited to, insurance agencies, bidding contractors, import brokers,
dealers and agents if such agencies give or provide equal or better
price and quality of service than competing foreign firms and can
render services at such times as the Company may require.

AFFILIATED COMPANY TRANSACTIONS:
MEANY TRANSACTIONS:

14,

(a)

(b)

(c)

Any services including services in respect of the purchase and
acquisition of materials outside Ghana provided by an affiliated
company shall be obtained only at a price, which is fair and
reasonable. The Company shall, at the request of the Minister,
provide such justification of costs as may be required, duly
supported by an Auditor's certificate if necessary.

Any other transactions between the Company and an affiliated
company shall be on the basis of competitive international prices and
upon such terms and conditions as would be fnir and reasonable had
such transactions taken place between unrelated Parties,

The Company shall notify the Minister of any and ali transactions
between the Company and an affiliated company and shall supply
such details relating to such transactions as the Minister may by
notice reasonably require,

TECHNICAL RECORDS:

{a)

(b)

(c)

(d)

The Company shall maintain at its registered or mine offices
complete records of pits and trenches (location, depths of
overburden and gravel and assay value) in the Lease Area in such
form as may from time to time be approved by the Head of
Inspectorate Division of the Minerals Commission, Chief Executive
of the Minerals Commission and the Director of Ghana Geological
Survey.

The Company shall maintain at the said offices copies of ail reports
including interpretations dealing with goid and other minerals
prospects in the Lease Area in the course of its operations hereunder
and copies of all tests and analyses, geological and geophysical
maps, diagrams or charts relevant to its operations hereunder, These
reports and records may be examined by persons in the service or
acting on behalf of the Government and authorized in writing by the
Minister,

The Company shall maintain at the said offices correct and
intelligible plans and sections of all mines which plans and sections
shall show the operations and workings which have been carried on
as well as dykes, veins, faults and other disturbances which have
been encountered in such workings and operations. All such plans
and sections shall be made, amended and completed from actual
Surveys conducted for that purpose.

Upon expiration or termination of this Agreement or the surrender of
any part of the Lease Area, such records and data as are required to
be maintained pursuant to this Paragraph which relate to the Lease
Area, or such part of the Lease Area as may have been surrendered
shall be delivered to the Head of Inspectorate Division of the
16.

Minerals Commission, Chief Executive of the Minerals Commission
and the Director of Ghana Geological Survey and shall become the
property of the Government without charge.

PRODUCTION RECORDS:

The Company shall maintain at its registered or mine offices complete and
accurate technical records of its operations and production in the Lease
Area in such form as may from time to time be approved by the Head of
Inspectorate Division of the Minerals Commission.

FINANCIAL RECORDS:
(a) The Company shall maintain at its registered or mine offices, detailed

(b)
(c)

(d)

and complete accounts and systematic financial records of its
operations as may be required by law. The books of account shall
show all revenues received by the Company from all sources including
its operations hereunder, as well as all its expenditure,
‘The Company shall provide for a clear basis for understanding and
relating the financial records and accounts to its operations.
The Company’s books of account shall be kept on the basis of
generally accepted accounting principles.
The Company shall keep separately records and financial statements
in terms of Ghana currency and also in terms of U.S. Dollars or
other international currency and may record in foreign currency
such claims and liabilities as arise in such foreign currency.
The Company's books of account shall be audited within six (6)
months after the close of each Financjal Year by a qualified
Accountant and member of the Ghana Institute of Chartered
Accountants. Such auditing shall not in any way imply acceptance
of its results by the Government or preclude the Government from
auditing such books of account. The Company shall deliver to the
Minister without charge, copies of all or any part of such financial
records as he may from time to time reasonably request,

REPORTS:

(a)

The Company shall furnish a report each quarter, to the Minister, the
Head of Inspectorate Division of the Minerals Commission, the
Chief Executive of the Minerals Commission and the Director of
Ghana Geological Survey, in such forms as may from time to time
be approved by the Minister, regarding the quantities of gold and
silver won in that quarter, quantities sold, the revenue received and
royalties payable for that quarter and such other information as may
be required. Such reports shail be submitted not Jater than thirty (30)
days after the end of each quarter.

(b)

(c)

(a)

(e)

The Company shall furnish a report each half-year to the Minister,
the Head of Inspectorate Division of the Minerals Commission, the
Chief Executive of the Minerals Commission and the Director of
Ghana Geological Survey in such form as may from time to time be
approved by the Minister summarising the results of its operations in
the Lease Area during the half-year and records io be kept by the
Company pursuant to paragraphs 14, 15 and 16 hereof. Each such
report shall include a description of any geological or geophysical
work carried out by the Company in that half-year and a plan upon a
scale approved by the Head of Inspectorate Division of the Minerals
Commission showing dredging areas and mine workings. Such
Teports shall be submitted not later than forty (40) days after the
half-year to which they relate,

The Company shall furnish a report each Financial Year in such
form as may from time to time be approved by the Minister to the
Head of Inspectorate Division of the Minerals Commission, the
Chief Executive of the Minerals Commission and the Director of
Ghana Geological Survey Department summarising the results of its
operations in the Lease Area during that Financial Year and the
records required to be kept by the Company pursuant to paragraphs
14, 15, and 16 hereof, Each such report shall include a description
of the proposed operations for the following year with an estimate of
the production and revenue to be obiained therefrom. Such reports
shall be submitted not later than sixty (60) days after the end of cach
Financial Year.

The Company shall furnish the Minister, the Head of Tnspectorate
Division of the Minerals Commission, the Chief Executive of the
Minerals Commission and the Director of Ghana Geological Survey
not later than three (3) months after the expiration or termination of
this Agreement, with a Teport giving an account of the gealogy of the
Lease Area including the stratigraphic and structural conditions,
together with a geological map on a scale prescribed in the Mining
Regulations,

The Company shall furnish the Minister and the Chief Executive of
the Minerals Commission, with a report of the particulars of any
proposed alteration to its regulations. The Company shall also
furnish the Minister and the Chief Executive of the Minerals
Commission with a report on the particulars of any fresh issues of
shares of its capital stock or borrowings in excess of an amount
equivalent to the Stated Capital of the Company. All such reports
shall be in such form as the Minister may require and shall be
submitted not ess than twenty-one (21) days (or such lesser period
18,

(A)

(g)

as the Minister may agree) in advance of any proposed alteration,
fresh issue or borrowing, as the case may be.

The Company shall, not later than 180 days after the end of each
Financial Year, furnish the Minister and the Chief’ Executive of the
Minerals Commission with a copy each of its annual financial
Teports including a balance sheet, profit and loss account. and all
notes pertaining thereto, duly certified by a gualified accountant who
is a member of the Ghana Institute of Chartered Accountants, Such
certificate shal! not in any way imply acceptance of such reports by
the Government or preclude the Government from auditing the
Company's books of account.

The Company shall furnish the Minister, the Head of Inspectorate
Division of the Minerals Commission, the Chief Executive of the
Minerals Commission and the Director of Ghana Geological Survey
with such other reports and information concerning its operations as
they may from time to time reasonably require.

INSPECTION:

(a)

(b)

Any person or persons in the service of or acting on behalf of the

Government and authorized in writing by the Minister shall be

entitled at all reasonable times to enter into and Upon any part of the

Lease Area and the Company’s registered office, for any of the

following purposes:

(i) to examine the mine workings, equipment, buildings,
installation and any other structures used in the mining
operation;

(ii) __ to inspect the samples which the Company is required to keep
in accordance with the provisions of this Agreement;

(ili) to inspect and check the accuracy of the weights and
measures and weighing and measuring devices, used or kept
by the Company;

(iv) to examine and make abstracts of the books and records kept
by the Company pursuant to this Agreement;

(v) to verify or ensure compliance by the Company with all
applicable laws and regulations and with its obligations
hereunder;

(vi) to execute any works which the Head of Inspectorate Division
of the Minerals Commission may be entitled to execute in
accordance with the provisions of the Mining Laws and
Regulations of Ghana, or of this Agreement.

The Company shall make reasonable arrangements to facilitate any

such work or inspection, including making available employees of

the Company to render assistance with respect to any such work or

19.

21.

inspection, All such works and inspections shall be listed by the
Company in the reports and furnished each half year.

CONFIDENTIAL TREATMENT:

The Government shall treat all information supplied by the Company
hereunder as confidential for a period of five (5) years from the date of
submission of such information or upon termination of this Agreement
whichever is sooner and shall not reveal such information to third parties
except with the written consent of the Company which consent shall not be
unreasonably withheld, The Government and persons authorized by the
Government may nevertheless use such information received from the
Company for the purpose of preparing and publishing general reports on
Minerals in Ghana and in connection with any dispute between the
Government and the Company,

FINANCIAL OBLIGATIONS:
(a) Consideration Fees
The Company shall, in co.

Thousand US Dollars),

(b) Rent

The Company shall pay rent (which shall be subject to review) at the

rate of GH¢10.50 (Ten Ghana Cedis, fifty pesewas) i.e. (S0GP per

square kilometre)

(i) the said rent shall be paid half yearly in advance on or
before the first day of January and on or before the first day
of July in each year,

(ii) in the event of a surrender of any part of the Lease Area
pursuant to paragraph 25 hereof, no rental payments shall be
refunded in whole or in part of any area so surrendered for
which yearly rental has been paid in advance or shall rental
payments be refunded in the event of termination.

ROYALTIES:

(a) The Company shall pay to the Government royalty as preseribed by
legislation.

(b) The Company shall pay royalty to the Government cach quarter
through the Commissioner of Internal Revenue based on the
production for that quarter, within thirty (30) days from the end of
the quarter,

Any necessary adjustments shall be made annually within sixty (60)
days of the end of each Financial Year, except that any over-
)

(d)

payment of royalty shall not be refunded by ihe Government but
shall be credited against royalty due and payable in the next quarter,
In the event of a dispute with respect to the amount of royalty
payable hereunder, {he Company shall first make payment of the
lower of the disputed amounts and shal] pay forthwith any further
royalty which shall be agreed upon or determined to be payable by
arbitration in accordance with paragraph 35 hereof. Such further
royalty shall carry interest to be agreed upon or at the ruling prime
rate in Ghana at the time of the award or agreement to take effect
from the date on which such amount ought originally to have been
paid.

The Company shall also pay royalty on all timber felled by the
Company in accordance with existing legislation.

22. LATE PAYMENTS:

(a)

{b)

Anything herein contained to the contrary notwithstanding, the
Company shall pay as penalty for any late payment of any amounts
due to the Government hereunder, an additional amount calculated at
the Bank of Ghana re-discount rate for every thirty-day period or
part thereof for the period of the delay in paying the amounts, that is
lo say, the period between the actual payment date and the date on
which each such payment should have been made.

In the event the Company shall fail to make payment to the
Government of any amount due hereunder, the Government without
prejudice to any other rights and remedies to which it may be
entitled, may, after giving 30 days notice in writing, enter into and
upon the Lease Area and seize and distrain and sell as landfords may
do for rent in arrears, all or any of the stocks of gold and silver
produced therefrom, and the plant and equipment, materials and
supplies belonging to the Company which shall be thereon; and out
of the monies obtained from the sale in respect of such distress may
retain and pay all of the arrears of any amounts due hereunder and
the costs and expenses incidental to any such distress and sale and
deliver up the surplus (if any) to the Company.

23, TAXATION:

(a)

The Company shall not be required to deduct or withhold any taxes
from any payment made from its external account of which is
authorized under the terms of the Minerals and Mining Act, 2006
(Act 703) of:
(i) any interest or other costs or fees paid in respect of any
borrowing by or on behalf of the company in foreign
currency for the project;

(b)

(ii) any dividends paid to the shareholders.
Save for the above, the Company shall pay tax in accordance with
the laws of Ghana.

FOREIGN EXCHANGE:
All foreign exchange transactions shall be in accordance with the laws of
Ghana.

SURRENDER:

@)

(h)

(c)

@

The Company may surrender at any time and from {ime to time, by
giving not less than (hree months’ notice to the Minister, all its rights
hereunder in respect of any part of the Lease Area not larger in the
aggregate than 20% of the said Area, The Company may surrender a
larger part of the Lease Area by giving not Jess than twelve (12)
months* notice to the Minister. The Company shail be relieved of all
obligations in respect of the part or parts of the Lease Area so
surrendered except those obligations, which accrued prior to the
effective date of surrender.

The Company shall leave the part of the Lease Area surrendered and
everything thereon in a good and safe condition, provided, however
that the Company shall have no such obligations for areas
surrendered on which the company has not undertaken any works or
which have not been affected by the operations of the Company.
The Company shall take all reasonable measures, in accordance with
good mining practices 1o leave the surface of such part of the Lease
Area surrendered, in good and usable condition having regard to the
ecology, drainage, reclamation and the protection of the
environment, In the event that the Company fails to do so, the
Minister shall make such part and everything thereon safe and in
good, usable condition at the expense of the Company. The
provisions of sub-paragraphs (a) and (c) of paragraph 29 hereof shall
apply.

The Company shall, on such terms and conditions as may be agreed
upon between the Government and the Company, be entitled to such
wayleaves, easemenis or other rights through or across the
surrendered part or parts as may be necessary for its operations and
such wayleaves shall not form part or be included in the calculation
of the area of the retained part.

The Government may require that there be reserved over any part
surrendered such wayleaves, easements or other rights as will in its
opinion be necessary or convenient to any party to whom the
Government may subsequently grant a prospecting licence or mining
lease.
EXTENSION:

If the Company, not less than six (6) months before the expiration of this
Agreement, applies to the Minister for an extension of the term hereof and
if the Company shall not be in defauit at that time in the performance of
any of its obligations hereunder, the Company shall be entitled to an
extension of the period of this Agreement upon such terms and conditions
as the parties may then agree.

COMPANY’S RIGHT TO TERMINATE AGREEMENT:

The Company may, if in its opinion the mine can no longer be
economically worked, terminate this Agreement by giving not less than
nine (9) months’ notice to the Government. Such termination shall be
without prejudice to any obligation or liability incurred by the Company
hereunder prior to the effective date of such termination,

GOVERNMENT'S RIGHT TO TERMINATE AGREEMENT:
(a) The Government may, subject to the provisions of this paragraph,
terminate this Agreement if any of the following events shall occur:-
(i) the Company shall fail to make any of the payments
provided for in this Agreement on the payment date;

(ii) the Company shall contravene or fail to comply with any
other provisions of this Agreement; or

(iii) the Company shall become insolvent or bankrupt or enter into
any agreement or composition with its creditors or (ake
advantage of any law for the benefit of debtors or go into
liquidation, whether compulsory or voluntary, except for the
purposes of reconstruction or amalgamation; or

(iv) the Company makes a written statement to the Government
on any material matter in connection with this Agreement or
with its operations which the Company knows to be false or
makes recklessly without due regard as to whether it was true
or false.

(b) If and whenever the Government decides there are grounds to
terminate this Agreement pursuant to clauses (i) and (ii) of the
preceding sub-paragraph, the Government shall give the Company
notice specifying the particular contravention or failure and permit
the Company to remedy same within three (3) months of such
notice, or such longer period as the Minister may specify in such
notice as being reasonable in the circumstances.

(c) Ifthe Company shall fail to remedy any event specified in clauses
(i) and (ii) of sub-paragraph (a) of this paragraph within the stated
period, or an event specified in clauses (iii) and (iv) of the said sub-

Id
(d)

{e)

paragraph shall occur, the Government may by notice to the
Company terminate this Agreement, provided that if the Company
disputes whether there has been any contravention or failure to
comply with the conditions hereof (including any dispute as to the
calculation of payments by the Company to the Government
hereunder), and the Company shall, within such period as aforesaid
refer the dispute 1o arbitration in accordance with paragraph 35
hereof and, thereafter, diligently prosecute its claim thereunder, the
Government shall not terminate this Agreement except as the same
may be consistent with the terms of the arbitration award.

No delay or omission or course of dealing by the Government shail
impair any of its rights hereunder or be construed to be a waiver of
any event specified in sub-paragraph (a) of this paragraph or an
acquiescence therein.

Upon termination of this Agreement, every right of the Company
hereunder shall cease (save as otherwise specifically provided
hereunder) but subject nevertheless and without prejudice to any
obligation or liability imposed or incurred under this Agreement
prior to the effective date of termination and to such rights as the
Government may have under the law.

ASSETS ON TERMINATION OR EXPIRATION:

{a)

(b)

(c)

(d)

(e)

The Company may within six (6) months of the termination of the
Mining Lease or a further period allowed by the Minister, remove
the mining plant if the mining plant is removed solely for the
purpose of use by the Company or a person deriving title through the
Company, in another relevant mining activity in the Country.

A mining plant not removed by the Company within two (2) months
after notice is given by the Minister to the Company at anytime after
expiration of the period referred to in subsection (a), shall vest in the
Republic on the expiration of'the two (2) month notice period.
Nothing in this Agreement removes or diminishes an obligation that
the Company may have under the Minerals and Mining Act, 2006
(Act 703), another enactment or a condition of this Agreement to
remove a mining plant and rehabilitate the land,

Notwithstanding the foregoing, the Minister, may by notice to the
Company require the removal or destruction of any assets of the
Company in the Leased Area, and if the Company does not remove
or destroy such assels within a period of thirty (30) days from the
date of the Minister's notice to that cffect, the Minister shall cause
such removal or destruction at the expense of the Company.

The Company shall take all reasonable measures to ensure that all of
the assets to be offered for sale to the Government or transferred to
30.

(A)

(g)

(h)

{a}

the Government in accordance with this paragraph shall be
maintained in substantially the same condition in which they were at
the date of the termination or the date on which the Company
reasonably knew that such termination would occur and any such
assets shall not be disposed of, dismantled or destroyed except as
specifically provided for in this paragraph.

Upon the termination or expiration of this Agreement, the Company
shall leave the Lease Area and everything thereon in good condition,
having regard to the ecology, drainage, reclamation, environmental
protection, health and safety; provided however that the Company
shall have no obligation in respect of areas where the Company has
not undertaken any work or which have not been affected by the
Company's operations. In this connection, untess the Chief
Inspector of Mines otherwise directs, the Company shall, in
accordance with good mining practices, fill up or fence and make
safe all holes and excavations to the reasonable satisfaction of the
Head of Inspectorate Division of the Minerals Commission. In
addition the Company shall take all reasonable measures to leave the
surface of the Lease Area in usable condition and to restore all
structures thereon not the property of the Company to their original
condition. In the event that the Company fails to do so, the Minister
shall restore and make safe the Lease Area and everything thereon at
the expense of the Company.

The Company shall have the right to enter upon the Lease Area for
the aforesaid purposes, subject to the rights of surface owners or
others, for a period of six (6) months from the effective date of the
termination or such longer period as the Minister may decide,

On the termination of this Agreement, the Company shall deliver to
the Minister the records which the Company is obliged to maintain
under the Minerals and Mining Act, 2006 (Act 703); the plans and
maps of the area covered by the mining lease prepared by the
Company; and other documents, including those in electronic
format, if available that relate to the mineral right.

FORCE MAJEURE:

For the purpose of this paragraph, force majeure includes acts of
God, war, strikes, insurrection, riots, earthquakes, storm, flood ar
other adverse weather conditions or any other event which the
Company could not reasonably be expected to prevent or control, but
shall not include any event caused by a failure to observe gaod
mining practices or by the negligence of the Company or any of its
employees or contractors,

16
31,

33,

(b) The Company shal! notify the Minister within forty-eight (48) hours
of any event of force majeure affecting its ability to fulfil the
conditions hereof or of any events, which may endanger the natural
resources of Ghana and similarly notify the Government of the
restoration of normal conditions within forty-eight hours of such
restoration. ‘This provision shall be in addition to any requirements
contained in the Mining Regulations in force in Ghana.

(c) All obligations on the part of the Company to comply with any of
the conditions herein (except the obligation to make payment of
montes due to the Government) shal] be suspended during the period
the Company is prevented by force majeure from fulfilling such
obligations, the Company having taken all reasonable precautions,
due care and reasonable alternative measures with the objective of
avoiding such non-compliance and of carrying, out its obligations
hereunder, The Company shall take all reasonable steps to remove
such causes of the inability to fulfil the terms and conditions hereof
with the minimum of delay.

(4) The terms of this Agreement shall be extended for a period of time
equal to the period or periods during which the company was
affected by conditions set forth in the sub-paragraph (a) and (b) of
this paragraph or for such period as may be agreed by the parties,

POLITICAL ACTIVITY:

The Company shail not engage in political activity of any kind in Ghana or
make a donation, gifi or grant to any political party. The Company shall
make it a condition of employment that no employee, other than a citizen of
Ghana shall engage in political activity and shall not make donations, gifts
or grants to any political party. In the event of any such employee acting in
disregard to this condition, he shall be dismissed forthwith.

ADVERTISEMENTS, PROSPECTUSES, ETC:

Neither the Company nor any affiliated Company shall in any manner
claim or suggest, whether expressly or by implication that the Government
or any agency or official thereof, has expressed any opinion with respect to
gold in the Lease Area and no statement to this effect shall be included in
or endorsed on any prospectus notice, circular, advertisement, press release
or similar document issued by the Company or any affiliated Company for
the purpose of raising new capital.

CO-OPERATION OF THE PARTIES:

Each of the parties hereto undertake that it will from time to time do all
such acts and make, enter into, execute, acknowledge and deliver at the
request of the other party, such supplemental or additional instruments,
documents, agreements, consents, information or otherwise as may be
reasonably required for the purpose of implementing or further assuring the
rights and obligations of the other party under this Agreement.

34, NOTICE:
Any application, notice, consent, approval, direction, instruction or waiver
hereunder shal! be in writing and shall be delivered by hand or by
! registered mail. Delivery by hand shall be deemed to be effective from the
time of delivery and delivery by registered mail shall be deemed to be
effective from such time as it would in the ordinary course of reyistered
' mail be delivered to the addressee.

35. ARBITRATION AND SETTLEMENT OF DISPUTES:

(a) Any dispute between the parties in respect of the interpretation or
enforcement of the provisions of this document shall be settled in
accordance with the procedures available in Ghana for the settlement
of such dispute provided that at the instance of either of the parties
any such dispute may be submitted for settlement by arbitration
under the Arbitration Rule of the United Nations Commission on

1 International Trade Law (the “UNCITRAL Rule”),

(b) — Any arbitration under the UNCITRAL Rules shall be by three (3)
arbitrators unless the parties agree to a single arbitrator. The place
of arbitration shall be Accra and the proceedings shall be in English
unless the parties otherwise agree. Ghana Law shall be the law

. applicable to the proceedings.

I (c) Nothing in clause 35(a) or 35(b) shall prevent either of the parties
from requesting any judicial authority to order provisional measures
prior to the initiation of arbitration proceedings or during the
proceedings for the preservation of their respective tights.

(4) The parties acknowledge and that this Agreement was made on the
basis of the laws and conditions prevailing at the date of the
effective conclusions of the negotiation of this Agreement and
accordingly, if thereafter, new laws and conditions come into

: existence which unfairly affect the interest of either party to this

: Agreement, then the party so unfairly affected shall be entilled to

request a re-negotiation and the parties shall thereupon re-nepotiate,

: ‘The parties hereby undertake and covenant with each other to make

i every effort to agree, co-operate, negotiate and to take such action as

may be necessary to remgye-the causes of unfairness or disputes,

36. ASSIGNMENT AND TRANSERR AI BROF
(a) This Agreement st{al{ not be assignable
Company without ior Gf

nae or in part by the

ile of the Government.
37.

38.

(b) The Government may impose such conditions precedent to the
giving of such consent as it may deem appropriate in the
circumstances. No assignment, however, may relieve the Company
of its obligations under this Agreement except to the extent that such
obligations are actually assumed by the Assignee.

(c) During the term of this Agreement, no shares of the capital stock of
the Company may be transferred except in accordance with the
Minerals and Mining Act, 2006 (Act 703).

HEADINGS:

The headings given to paragraphs in this Agreement are for convenience
only and shall not affect the construction or interpretation of this
Agreement,

GOVERNING LAWS:
This Agreement shall be governed and construed in accordance with the
Laws of Ghana.
THE SCHEDULE ABOVE REFERRED TO

All that piece or parcel of land containing an approximate total area of 174.941
square kilometers

AREA “A”

lying to the North of Latitudes 5°09°46”, 5°10°40”, $°1{?30"and 5°11°45"; South
of Latitudes 5°17'21", 5°20°31" and 5°21°25"; East of Longitudes 1°57°20",
1°59°00", 2°00" 15” and 2°02°20"; West of Longitudes 1°54°00"", 1°56? 15” and
1°56°35";

AREA "B"*

lying to the North of Latitudes 4°52°26", 4°52°50", 4°33°05"and 4°53°50"; South
of Latitudes 4°53°50", 4°54°30" and 4°55°04"; Bast of Longitudes 1°53°00",
1°53°45", 1°54°17" and 1954°20"; West of Longitudes 1°527137", 1°52°26”,
1"52°30" and 1°53'22":

in the Wassa West District of the Western Region of the Republic of Ghana which
piece or parcel of land is more particularly delineated on the plan annexed hereto
for the purposes of identification and not of limitation,
IN WITNESS OF WHICH the Parties have respectively executed the original and
counterpart of this Agreement on the date first above written.

SIGNED BY THE GOVERNMENT OF THE
REPUBLIC OF GHANA acting by
ESTHER OBENG DAPPAK, the Minister
of Lands, Forestry and Mines who by this
execution warrants to (he other party that he
is dulyauthorized and empowered to enter IN
into this Agreement in the presence of: 4

BeEeeeS

HON. MINISTER

OF LANDS FoResray
batt MNS

3 Ur Bux gp 212, ACCRA

MIN,

ha

MINISTRY OF LANDS, FORESTRY & MINES

SIGNED BY THE WITHIN-NAMED
NSUTA GOLD MINING LTD

acting by its Managing Director

who by this execution warrants to the other
party that he is duly authorized and
empowered to enter into this Agreement in
the presence oft

~. (\ oN wage

Smnal, JOHMEtag

#/MANAGING DIRECTOR

21
QATH OF PROOF

ty Sarma Holos 1 of ACCRA make oath and say that on the
day of 2008 [ was present and saw

ESTHER OBENG DAPPAH, Minister of Lands, Forestry and Mines duly
execute the Instrument now produced to me and marked “A” and that the said

ESTHER OBENG an] pe read and write. f
A x 7
ast

SWORN at Accra, this
BEFO

TR awe

e
ce
‘This is the Instrument Marked “R eal Koy
sworn before me this //7 Hay off “_

HIGH COURT,
fs 4 ERTIFIGATE GEPROOF of
onthe // Atay of Tul 2008 at 7/20" clock in the AF #E0
noon this Instryment‘Was prdved beliore me by the Oath of the within-named
Gmen Howe 2, to have been duly executed by the within-named
ESTHER OBENG DAPPAH for and on behalf of “the Government” of the
Republic of Ghana for Lessor herein.

eo

fe v
Dated this...i Zosessessssseecseeeeencday ott A Benn 2908

LAND REGISTRY ACTGO96RNMENT OF THE REPUBLIC
DET Nos serssrereseodereser serena ve eoreneet

DEE WITHIN WRT TEN INSTRUM! " ReGen ERED

npprseuuatis Ls willis? og AND

SSE
Pov NSUTA GOLD MINING LI
KU" aiceane : meh BAL
1_MATURE OF FRB | Paro | REoEIeT We. { BAYH
wand FARSSNTATION Far [fua) IONS peennenennenene

MINING LEASE

TERM: TWENTY (20) YEARS
COMMENCEMENT: 27-Ge- 2008
EXPIRY DATE: 96-66-2028

FILENO: PL.2/15

SOLICITOR OF THE SUPREME COURT
GHANA

Im ACCORDANCE WITH stoTiON 1808 Hae rane
AGT 2008 | CERTIFY THAT IN MY OPIN! ;
B WITH A, GUT! OF 4 |

INSTRUMENT IS CHANGER!

atlas

Teeeaped

RSUTA DTENTION
nowt

evo

PAVIA TIGER AIEND areas sat

Ago SUNFACE Rtg
ev zoa
ALIA oo

ATTINUE be

newt sorropint
peers)

tueie EEE
eaverrts aw ume

veto Re
area

ESAT SIEUATY NEA TARQA ANT ae eee | ~

Frew snast

x
TOTAL ARIA = 67:59 Sy MLSE 125 0224] Att
ComcUIMATE UF TIE PLL uaR
AWEA A
NORTRUNGS — BASTTINGS
268704734 S5N0549
02 2aRznUs, «Sore Z Wwe
PS 2edtas.at0 Sars tnn
PE D4DEGRTOE — ST1381.498
PS 19486379
De 689558435
FTG
Pa 3871107
PO Wiete.26s 53006528)
Pin (akRzi2R — $2268.17,
PLL 2oaterls2 §— §304n5.471
Piz Bias Saree. 45
PLL dim} $3303n895
Fre 22713 72a BA3937 264
PIS Zizar7en  sa45381
BMG 3$4423.44 S14508 103
{ PLGA ZI2I1G 712 S399S3.253
: PIGH 21476379 SANE?
Piet: B5san0 — SeuSRILTRD
Prot 21750517 SETSS4 E08
M7 Fags $3483 3.452
ety Ws3e72 | SyT35T ISS
PY SAZB27 Tet
Paw va
Pet 541701. 505
22 506274.728
PB Ween Serzsa0e)
7q BARAT 8143048
P25 ZATULRIGS 334370.140
PDA 1862664 “517272751
PLOW 147.155 SESTILOTA
Tio: sAg15.602 $1277.11
PIU IRIS ta SIOG6E.5R1
PIM 199187268 SH7IRR TTS
PINE 194389466 = S14914.47H,
PIKE 134.73
Pink 195650957
Poy ROTITREA?
:
NGM
NGM CONCESS CIN:
the grant uf caeeng
sifuate reac Tazkwa
udged PINK
nay 1:

sour
‘BRANT ora)
ane

Ce cs

THIS I$ THE PLAN RETERRED 10

IN THE ANNEXED MINING LEASE

fa 7
paren tars. 2 7 payor Jum — 2008

RE HON, MINISTER OF LANDS, FORESTRY AND MINES
HON. MINISTER
MIN, OF LANDS. FORESTRY '
AO MINES
PO BuX MB Q12, ACCRA
